Title: From George Washington to the U.S. Senate, 1 June 1796
From: Washington, George
To: United States Senate


        
          Gentlemen of the Senate:
          United States June 1st 1796
        
        I nominate the following persons for appointments in the Army of the United States.
        John Wilkins of Pennsylvania to be Quarter Master General vice OHara resigned.
        Joseph Philips, Surgeon’s Mate in the First Sub Legion to be Surgeon of the third Sub Legion vice Heyward resigned.
        David Davis to be Surgeons Mate in the first Sub Legion vice Philips promoted.
        Cyrus Dart to be Surgeon’s Mate in the Second Sub Legion vice Strong resigned.
        Charles Rodes to be Surgeon’s Mate in the Corps of Artillerists and Engineers vice Griffith resigned.
        Samuel Osborne to be Surgeons Mate in the Corps of Artillerists and Engineers vice Brewster resigned.
        
          Go: Washington
        
      